Title: From John Adams to Boston Patriot, 17 February 1810
From: Adams, John
To: Boston Patriot




Sirs,
Quincy, February 17th, 1810.



Amsterdam, August 16, 1781, wrote to congress—“Mr. Temple has held offices of such importance, and a bank so considerable in America before the revolution, that his return to his native country at this time cannot fail to cause much speculation, and it is to be feared, some diversity of sentiments concerning him. As he came from London to Amsterdam, and did me the honor of a visit, in which he opened to me his design of returning and his sentiments upon many public affairs, it will be expected in America by many, although it is has not been requested by Mr. Temple, that I should say something concerning him.

I was never before, personally acquainted with this gentleman; but I have long known his public character and private reputation. He was ever reputed a man of very delicate sentiments of honor, of integrity, and of attachment to his native country: although his education, his long residence in England, his numerous connections there, and the high offices he held under the British government, did not ever admit of a general opinion, that his sentiments were in all respects, perfectly conformable to those of the most popular party in the colonies. Nevertheless he was never suspected to my knowledge of countenancing or concurring in, any of those many plots, which were laid by other officers of the crown against our liberties: but on the contrary was known to be the object of their jealousy, revenge and malice, because he would not. He was, however, intimate with several gentlemen, who stood foremost in opposition, particularly with Mr. Otis, who has often communicated to me intelligence of very great importance which he had from Mr. Temple, and which he certainly could have got in no other way, as early I believe as 1763, 1764 and onwards.

I cannot undertake to vindicate Mr. Temple’s policy in remaining so long in England; but it will be easily in his power to shew, what kind of company he has kept there; what kind of sentiments and conversation he has maintained, and in what occupations he has employed his time.

It is not with a view to recommend Mr. Temple to honors or emoluments that I write this. It would not be proper for me: and congress know very well that I have not ventured upon this practice, even in cases, where I have much more personal knowledge than in this. But it is merely to prevent, as far as my poor opinion may go, jealousies and alarms upon Mr. Temple’s arrival. Many may suspect that he comes in the confidence of the British ministry, with secret and bad designs, of which I do not believe him capable.

Mr. Temple, it is most certain, has fallen from high rank and ample emoluments, merely because he would not join in hostile designs against his country. This I think should at least entitle him to the quiet enjoyment of the liberties of his country and the esteem of his fellow citizens, provided there are no just grounds of suspicion of him. And I really think it a testimony due to truth to say, that after a great deal of the very freest conversation with him, I see no reason to suspect his intentions. I have taken the Liberty to give Mr. Temple my own sentiments concerning the suspicions which have been and are entertained concerning him, and the causes of them, and of all parts of his conduct that have come to my knowledge, with so little disguise, that he will be well apprised of the disappointment he may meet with, if any. I hope, however, that he will meet a more friendly reception in America and better prospects of an happy life, than I have been able to assure him.

Whether any services or sufferings of Mr. Temple could support any claim upon the justice, gratitude or generosity of the United States, or of the Massachusetts in particular, is a question, upon which it would be altogether improper for me to give any opinion; as I know not the facts so well as they may be made known, and as I am no judge if I knew the facts. But this I know, that whenever the facts shall be laid before either the great counsel of the United States or that of the Massachusetts, they will be judged of by the worthy Representatives of a just, grateful and generous people; and therefore Mr. Temple will have no reason to complain, if the decision should be against him.”

Amsterdam, August 16, 1781, wrote to Congress:—“The following verbal insinuation made to the Ambassador of Holland at the Court of Russia was transmitted to Congress in my absence and is now repeated by me, in order to complete the sets already forwarded.

The affection of the Empress to the interests of the republic of the United Provinces, and her desire to see re-established, by a prompt reconciliation, a peace and good harmony between the two maritime powers have been sufficiently manifested by the step which she had taken in offering them her separate mediation.

If she has not had the desired success, her imperial majesty has only been for that reason the more attentive to search out the means capable of conducting her to it. One such means offers itself in the combined mediation of the two Imperial Courts, under the auspices of which there is to be treated at Vienna of a general pacification of the courts actually at war. It belongs only to the republic to regulate itself in the same manner: her imperial majesty, by an effect of her friendship for it, imposing upon herself the task to bring her co-mediator into an agreement, to share with her the cares and the good offices which she has displayed in its favor. As soon as it shall please their high mightinesses to make known their intentions in this regard to Mr. the Prince de Gallitzin, the envoy of the Empress at The Hague, charged to make to them the same insinuation, this last, will write of it immediately to the minister of her imperial majesty at Vienna, who will not fail to take with that court the arrangements which are prescribed to him, to the end to proceed in this affair by the same formalities which we have made use of with the other powers.

Her imperial majesty flatters herself that the republic will receive this overture as a fresh proof of her benevolence, and of the attention which she preserves, to cultivate the ties of that friendship and of that alliance, which subsists between them.”

It does not appear by this insinuation, that the articles proposed by the two imperial courts to serve as a basis, for the negotiations of peace at Vienna were communicated to the Dutch minister at Petersburg or the Russian minister at the Hague, or by either to their high mightinesses. As the phrase, courts at war is used, and no hint about the United States of America in it, the probability, is that the articles are not communicated. I must confess I like this insinuation very much; because it may be in time an excellent precedent for making such an insinuation to the minister of the United States of America.

Amsterdam, August 17, 1781, wrote to Dr. Franklin:—“The day before yesterday were brought to my house fifty-one Bills of Exchange, amounting to 40958 £.f. all drawn on the 22d of June, 1781, at six months sight, on the Hon. Henry Laurens, Esq. in favor of Mr. John Ross.

This is a phænomenon which none but you philosophers can explain; at least I can think of but one hypothesis which might account for it. It is, that they had received information that I had gone to Vienna, to make peace; had made it, and thereby obtained Mr. Laurens’s liberty, and removed to Holland; and gone over too myself to the Court of St. James’s to be presented to the King of Great Britain. Say! Do I reason like one of the initiated? I am glad they made this discovery, because by this means I am almost out of the scrape; and should have been wholly so, had not an unlucky letter from Mr. Ross been produced, copy of which is inclosed, in which Mr. Ross desires Messrs. Larwood, Van Hasselt and Van Suchtelen “to present them for acceptance to the Hon. John Adams, Esq. representative at present from the United States at your place, or to any of the agents employed by him.”

Probably this may be in payment of the debt to Mr. Morris and Mr. Ross, which you found due to them upon settlement. However, all conjectures are fruitless, as I have no letter of advice or any intimation concerning them. The Bills are drawn by Mr. Hopkinson and countersigned by Mr. Smith, like former ones: They are indorsed by Mr. Ross and have all the appearances of genuineness.

Messrs. Larwood & Co. have agreed to wait until I could write to your excellency to know whether you could pay them, and whether you would choose that I or any other should accept them. If you cannot pay them, they must be protested, for my loan is exactly in the state it was when I had the honor to give your excellency an account of it at Paris. And although the Dutch have beat the English, they do not yet venture to lend money to America.”

Amsterdam, August 18, 1781, wrote to Mr. Jennings:—“The Pou I read nine months ago, with contempt and disgust. I would not have gone through it, if it had not been merely to know that I had read it; as I think it a duty to read every thing which relates to America.

An Engagement there has been, (on the Doggersbank) in the olden style. A good hint this to our enemies. It would bring them to reason, if they were rational creatures.—Parker’s own Account is enough to shew, that the Dutch did their duty: but will not Parker be shot for not doing his?

The Empress of Russia has invited their high mightinesses to the Congress—“Qui doit etre a Vienne.” But what Says the King of England?

I thank you sir for the books on Public Happiness, (by the Marquis de Chattelux,) which I received safe, but have not seen the gentleman who brought them. Have not yet received the books from Ostend. Regards to Mr. Lee.

At the end of this letter is this note: I find that there is not a motion made by an American upon the continent, but what is immediately known in London among certain circles, and bandied about in such a manner, that the ministry know it as well as they.—There is not a paragraph inserted in the London Courant, but what is directly told from what quarter it comes—your name and your neighbors are mentioned.”

Amsterdam, August 18, 1781, wrote to Congress:—“We have received at last Parker’s account of the action with Admiral Zoutman—according to which the battle was maintained with a continual fire for three hours and forty minutes, when it became impossible for him to work his ships. He made an attempt to recommence the action, but found it impracticable. The Bienfaisant had lost her maintopmast, and the Buffalo her mizzen yard; and the other vessels were not less damaged in their masts, rigging and sails. The enemy did not appear in a better condition. The two squadrons remained sometime over against each other. At length the Dutch retired, taking, with their convoy, their course to the Texel. He was not in a condition to follow them. The officers and all on board behaved with great bravery; and the enemy did not discover less courage. He incloses the particulars of the killed and wounded; and of the damages which the vessels have sustained. The last is prudently suppressed by the ministry.

The list of the killed and wounded in the action of the 5th of August, 1781.

killed.wound.total.

Fortitude,206787Bienfaisant, 62127Berwick,185876Princess Amelia,195675Preston,104050Buffalo,206484Dolphin, 113344104339443  

The Dutch List is—

killed.wound.total.

Admiral De Ruiter, 4390133Admiral General,74148Batavier,184866Argo,118798Holland,64Admiral Piet Hein,95867476besides Capt. Bentink of the Batavier.”Amsterdam, August 18, 1781, wrote to Mr. Bondfield:—“I have received your favor of August the 7th, with much pleasure, and thank you for the agreeable news it contains. The Dutch have sent off Parker, if you will pardon a very homely expression, with a flea in his ear. There is an end, sir, from this moment of British tyranny upon the sea. (Alas how short sighted!) The heart and spirit of the English navy is certainly broke, and their skill and courage gone. They have lost their courage in finding the other maritime powers have equal skill with themselves.”

What a miserable figure does this letter make in 1810?Sirs,

Amsterdam, August 22, 1781—wrote to congress—“The constitution of this country is such that it is difficult to discover the general sense. There have been, all along, circumstances in which it might be discerned; but these were so feeble and so susceptible of contradiction and disguise; that some extraordinary exertions were necessary to strike out unquestionable proofs of the temper and opinion of the nation. In the spring of this year, the part of this people which was most averse to war, was for making propositions and concessions to England in order to obtain peace. This policy was not only injudicious, but would have been fruitless; because the English would have made peace, upon no other terms, than this nation’s joining them against France, Spain and America, which would have been its ruin. If, nevertheless this party had prevailed, and sent ambassadors to London to solicit peace, the court of St. James’s would have found so many arts and pretences for spinning out the negotiation, and would have obstructed the commerce of Holland so much, as to bring on a discouragement and despair among the people. In these critical circumstances, something uncommon was necessary to arrouse the Nation, and bring forth the public voice. The first step of this kind was the proposition of the United States of America to their High Mightinesses, which being taken ad referendum, became a subject of deliberation in every city of the republic: and the publication of the memorial of the nineteenth of April, which made the American cause, the primary object and main spring of the war, the topic of conversation in every private circle as well as in every public assembly. This memorial gave all parties an opportunity to know with certainty the public opinion. And accordingly such a general and decided approbation was discovered every where, that the few who detested it in their hearts, never dared to open their mouths. Emboldened by this, Mr. Vanberckel came forward with his application to the states for a vindication of his character; and although he has not obtained an answer, yet it has been discovered that his enemies have not been powerful enough, either to condemn or to censure him. Not long afterwards followed the manly proposition of the regency of Amsterdam, for an enquiry into the causes of the inactivity of the state, and in course their direct attack upon the duke of Brunswick.
The American memorial, has not obtained and probably will not obtain for a long time, an acknowledgment of American independence; but it discovered with absolute certainty the sentiments of the nation. Mr. Vanberckel’s petition has not procured him a formal justification: but it has proved that his enemies are too weak to punish or to censure him. The proposition of Amsterdam has not obtained an enquiry into the causes of the sloth of the state, nor the appointment of a committee to assist the prince: but it has occasioned an universal declaration of the people’s sentiments, that the state has been too inactive and the counsels of the court too slow. The application of Amsterdam against the duke has not procured his removal: but it has procured an universal avowal that the public counsels have been defective, a universal cry for an alteration, and has obliged the court to adopt a different system.
When the public counsels of a country have taken a wrong bias, the public voice pronounced with energy, will sometimes correct the error, without any violent remedies. The voice of the people, which had been so often declared, was found by the late sea action, to be so clear, that it has produced many remarkable effects; among which none deserve more attention, than the following declarations of the prince. The first was inserted by order, in the newspapers, in these words.
“As pains are taken to draw the public into an opinion that the vessels of the Meuse (i.e. of Rotterdam) and of Middlebourg (i.e. of Zealand) which at first had orders to join the squadron of the Texel (i.e. only those of Amsterdam) had afterwards received counter orders, as it is given out in some cities, almost in so many words and which are propagated, God knows with what design: it is to us a particular satisfaction to be able to assure the public, after authentic information and even from the supreme authority, that such assertions are destitute of all foundation, and absolutely contrary to the truth: that the orders given and never revoked, but on the contrary repeated more than once, to the vessels of the Meuse, to join the convoy of the Texel, could not be executed, because it did not please Providence to grant a wind, and the other favourable circumstances necessary to this effect: while at the same time with an attack from an English squadron, would not willingly have seen diminished, the number of vessels which lay at that time in their Road. It is nevertheless much to be regretted, that circumstances have not permitted us to render the Dutch squadron sufficiently strong to have obtained over the enemy a victory as useful as it was glorious.”
On the fourteenth of August, the prince wrote the following letter to the crews of the vessels of the state.
Noble, respectable, and virtuous, our faithful and well beloved!
We have learned with the greatest satisfaction, that the squadron of the state, under the command of rear Admiral Zoutman, although weaker by a great deal, in ships, guns and men, than the English squadron of Vice Admiral Parker: has resisted so courageously, on the fifth of this month, his attack, that the English squadron after a most obstinate combat, which lasted from 8 o’clock in the morning to half after eleven, has been obliged to desist and to retire. The heroic courage, with which vice Admiral Zoutman, the captains, officers, petty officers, and common sailors and soldiers, who have had a part in the action, and who under the blessing of God Almighty have so well discharged their duty in this naval combat, merit the praises of all, and our particular approbation. It is for this cause we have thought fit, by the present to write to you, to thank publicly in our name the said vice admiral captains, officers, petty officers and common sailors and soldiers, by reading this letter, on board of each ship, which took part in the action, and whose captains and crews have fought with so much courage and valour, and to transmit by the secretary of the fleet of the state, an authentic copy, as well to the said rear admiral Zoutman, as to the commanders of the ships under his orders, of the conduct of whom, the said rear admiral had reason to be satisfied. Testifying moreover, that we doubt not, that they and all the other officers of the state, and soldiers, on those occasions that may be presented, will give proofs that the state is not destitute of defenders of our dear country and of her liberty, and that the ancient, heroic bravery of the Batavians still exists, and will not be extinguished.
 Whereupon, noble, respectable, virtuous, our faithful and well beloved, we recommend you to the divine protection. Your affectionate friend,
William, Prince of Orange.
By order of his highness,
T. J. De Larrey.
Hague, 14th August, 1781.
Thus although the enemies of England in this republic do not appear to have carried any particular point against the opposite party; yet it appears that they have forced into execution their system, by means of the national voice, and against all the measures of the Anglomanes. The national spirit is now very high; so high, that it will be dangerous to resist it. In time all things must give way to it. This will make a fine diversion, at least for America and her allies. In time, I hope we may derive other advantages from it. But we must wait with patience here, as we are still obliged to do in Spain: and as we were obliged to do in France, where we waited years before we succeeded.”
Amsterdam, August 22, 1781—wrote to congress—“The late glorious victory obtained by admiral Zoutman over admiral Parker, is wholly to be ascribed to the exertions of Amsterdam. Pretences and Excuses would have been devised, for avoiding to send out the fleet, and indeed for avoiding an action when at sea, if it had not been for the measures which have been taken to arouse the attention and animate the zeal of the nation. The officers and the men of the army, and especially of the navy; appear to have been as much affected and inflamed by the proceedings of the regency of Amsterdam as any other parts of the community. Notwithstanding the apparent ill success of the enterprizes of the great city; it is certain that a flame of patriotism and of valour has been enkindled by them, which has already produced great effects, and will probably much greater.
It is highly probable, however, that if the regency of Amsterdam, had taken another course, they would have succeeded better. If, instead of a complaint of sloth in the executive department, and a personal attack upon the duke Louis of Brunswick, they had taken the lead, in a system of public measures, they would have found more zealous supporters, fewer powerful opposers, and perhaps would have seen the ardor of the nation increase with equal rapidity. For example, as an acknowledgment of the sovereignty of the United States of America, was a question legally before them; they might have moved a resolution or as they commonly express it, made a proposition in the states of Holland to acknowledge it by receiving their minister and forming a treaty with them. This measure would have met with general applause among the people throughout the seven provinces, and the example would have been followed by the regencies of other cities—or they might have proposed in the states to acceed to the treaty of alliance between France and America.
However we ought to presume that these gentlemen knew their own countrymen and their true policy better than strangers: and it may be their intention to propose other things in course. It is certain that they have animated the nation to an high degree; so that a seperate peace, or any mean concessions to G. Britain cannot now be made. The good party have the upper hand, and patriotic counsels begin to prevail.”
Amsterdam, August 22, 1781—wrote to Dr. Franklin: “I am desired to inclose the within copies to your excellency; although I doubt not you have received the originals; and although I know not, what may be in your power to do for the relief of Messrs. Curson and Governieur. Their pretended offence is sending warlike stores to America; although the London papers say it was corresponding with me. I never received a line from either of those gentlemen, nor ever wrote to them more than a line, some time last autumn, to request them to send some letters and gazettes to Congress. I have lately looked over those letters and find nothing in them of consequence, except strong warnings to our countrymen, not to expect peace, and some free strictures on the conduct of sir Joseph Yorke towards the republic; for which reasons the British ministry will take care not to publish them.”
Amsterdam, August 24, 1781—received a letter from Dr. Franklin, accompanied with a letter from the president of congress, containing the following commission.
The United States of America, in congress assembled, to all to whom these presents shall come, send Greeting.
Whereas these United States, from a sincere desire of putting an end to the hostilities between his most christian majesty and these United States on the one part, and his Britannic majesty on the other, and of terminating the same by a peace, founded on such solid and equitable principles, as reasonably to promise a permanency of the blessings of tranquility: did heretofore appoint the Hon. John Adams, late a commissioner of the United States of America at the court of Versailles, late delegate in congress, from the state of Massachusetts, and chief justice of the said state, their minister plenipotentiary, with full powers, general and special, to act in that quality, to confer, treat, agree, and conclude with the ambassadors or plenipotentiaries of his most christian majesty and of his Britannic majesty, and those of any other princes or states whom it might concern, relating to the re-establishment of peace and friendship. And whereas the flames of war have since that time been extended, and other nations and states are involved therein: now, know ye, that we still continuing earnestly desirous as far as  depends upon us, to put a stop to the effusion of blood, and to convince the powers of Europe, that we wish for nothing more ardently than to terminate the war, by a safe and honorable peace; have thought proper to renew the powers formerly given to the said John Adams, and to join four other persons in commission with him, and having full confidence in the integrity, prudence and ability of the Hon. Benjamin Franklin, our minister plenipotentiary at the court of Versailles, and the Hon. John Jay, late president of congress, and chief justice of the state of New-York, and our minister plenipotentiary at the court of Madrid, and the Hon. Henry Laurens, formerly president of congress, and commissioned and sent as our agent to the united provinces of the low countries, and the Hon. Thomas Jefferson, governor of the commonwealth of Virginia, have nominated, constituted and appointed, and by these presents do nominate, constitute and appoint the said Benjamin Franklin, John Jay, Henry Laurens, and Thomas Jefferson, in addition to the said John Adams, giving and granting to them, the said John Adams, Benjamin Franklin, John Jay, Henry Laurens and Thomas Jefferson, or the majority of them, or such of them as may assemble, or in the case of the death, absence, indisposition or other impediment of the others, to any one of them, full power and authority, general and special, conjunctly and separately and general and special command to repair to such place as may be fixed upon for opening negotiations for peace, and there for us and in our name, to confer, treat, agree and conclude, with the ambassadors, commissioners and plenipotentiaries of the princes and states whom it may concern, vested with equal powers relating to the establishment of peace; and whatsoever shall be agreed and concluded for us, and in our name to sign, and thereupon make a treaty or treaties, and to transact every thing that may be necessary for completing, securing and strengthening the great work of pacification, in as ample form, and with the same effect as if we were personally present and acted therein; hereby promising in good faith, that we will accept, ratify, fulfil and execute whatever shall be agreed, concluded and signed by our said ministers plenipotentiary or a majority of them, or of such of them as may assemble, or, in case of the death, absence, indisposition or other impediment of the others, by any one of them, and that we will never act, nor suffer any person to act contrary to the same in whole or in part. In witness whereof we have caused these presents to be signed by our president, and sealed with his seal. Done at Philadelphia the fifteenth day of June, in the year of our Lord one thousand seven hundred and eighty one, and in the fifth year of our independence, by the United States in congress assembled.
(L.S.) Samuel Huntington, Pres.
Attest, Charles Thompson, Sec’ry.

John Adams.




